Case 1:17-cv-08065-RA-JLC Document 12/7 Filed 10/25/19 Page 1 of 3

Ballard Spahr

1225 17th Street, Suite 2300 Gregory P. Szewezyk

Deaver, CO 80202-9596 Tel: 303.299.7382

TRI 303.292.1400 Fax: 303.296,3956

FAX 303.296.3956 szewezykp@baliardspahr.com

www.ballardspahncom

 

 

 

October 25, 2019
Via ECF

DOCU
Hon. Ronnie Abrams EL MENT
United States District Judge ECTRONICALLY FILED
Thurgood Marshail United States Courthouse | DOC 4:

40 Foley Square 1 DATE FILED: Zo
New York, NY 10007 . 4

STORM ee a Ue non

 

et RNY a me wees tie

Re: Newmont Mining Corp. v. AngloGold Ashanti, Ltd.,
No. 17-cv-8065 (RA)JLC) (S.D.N.Y.

Dear Judge Abrams,
I write to you on behalf of Plaintiff Newmont Mining Corporation (“Newmont”).

Pursuant to Paragraph 5.A of the Court’s Individual Rules and Practices in Civil Cases,
Newmont submits this letter motion to request leave to file under seal certain exhibits to the
Declaration of Gregory P. Szewezyk [ECF No. 126]. The specific exhibits at issue in this
motion are Exhibits 30 and 31 (the “AGA Exhibits”) and 83, 84, 131, 132, 140, 141, 142, and
143 (the “Newmont Exhibits”).

Newmont takes no position as to the confidentiality of the AGA Exhibits. Newmont
seeks ieave to file the AGA Exhibits solely at the behest of the AGA Defendants, which
requested the treatment for the documents underlying the AGA Exhibits. The AGA
Defendants supplied the following statement regarding why, in their view, the documents
should be filed under seai:

The AGA Defendants request that the document identified as Exhibit 31
and the email attachment within the document identified as Exhibit 30 be
sealed in their entirety. Both contain highly sensitive and proprietary
information delivered to AGA’s Board about the entirety of AGA’s
operations (not just the mine that is the subject of this litigation), including
AGA’s assessment of the prospects of those operations, projections of their
future performance, strategic initiatives, and AGA’s budgetary process and
methods, This includes information about operations that are or may
become the subject of current or future M&A transactions. Accordingly,

DMWEST #3832 1963 v1

 

 
Case 1:17-cv-08065-RA-JLC Document 127 Filed 10/25/19 Page 2 of 3

Hon. Ronnie Abrams
October 25, 2019
Page 2

disclosing these documents to the general public could result in significant
competitive harm to AGA.

Newmont requests that the Newmont Exhibits be sealed in their entirety. Newmont
Exhibits 84 and 85 are Confidential Post Investment Review memoranda, which contain
highly sensitive information demonstrating how Newmont may interpret and use various
metrics related to the CC&V transaction in future transactions. The Court ordered these
documents sealed when attached to the AGA Defendants’ Motion for Summary Judgment.
(ECF No. 119.) The remaining Newmont Exhibits contain similarly highly sensitive
information demonstrating how Newmont may interpret and use various metrics in future
transactions. See Exhibit 132 (M&A Process Guide containing highly sensitive information
demonstrating Newmont’s internal due diligence process and guidelines for evaluating
potential business acquisitions); Exhibits 133, 141, 142, 143, and 144 (Investment Reviews
containing highly sensitive information demonstrating Newmont’s evaluation of the option to
treat CC&V High Grade Mill concentrates off-site), The Newmont Exhibits were not
distributed internally at Newmont, and if disclosed to the general public, could result in severe
competitive harm to Newmont. Therefore, Newmont asks that the Court seal the Newmont
Exhibits in their entirety.

Pursuant to Paragraph 5.A of the Court’s Individual Rules and Practices in Civil Cases,
Newmont is delivering to Chambers by hand highlighted hardcopies of Exhibits 84, 85, 132,
133, 141, 142, 143, and 144 together with a clean, duplicate set. In accordance with SDNY
ECF Filing Rule 5.2, Newmont is delivering only the excerpted portions of these documents
that are relevant to the Motions for Summary Judgment, which constitute the full proposed
exhibits. In the event the Court would like complete copies of these exhibits, including
portions Newmont does not intend to file with its Oppositions, Newmont is happy to hand
deliver such copies as well. Newmont is also delivering by hand highlighted hardcopies of
Exhibits 31 and 32 supplied by the AGA Defendants, together with a clean, duplicate set.

Newmont respectfully requests leave to file a redacted copy of Exhibit 30 on the public
docket, as the AGA Defendants have not sought to seal the email portion of that document.
Newmont does not seek leave to file redacted copies of Exhibits 31, 83, 84, 131, 132, 140,
141, 142, and 143 at this time as both parties have requested that the documents be sealed in
their entirety. Accordingly, Newmont respectfully requests leave to file Exhibits 31, 83, 84,
131, 132, 140, 141, 142, and 143 under seal.

Sincerely,

we a

oo

a = me ors .

cE go”

a on - a an an Coe
a ae

“ . OO
Gre poy B Seege

DMWEST #38321963 vi

 

 
 

Case 1:17-cv-08065-RA-JLC Document 127 Filed 10/25/19 Page 3 of 3

Hon. Ronnie Abrams
October 25, 2019
Page 3

Ecls.

BY ECF (Enclosures by Hand Delivery)
Copies w/o Encis. To:

All Counsel of Record

BY ECF

 

Plaintiff seeks to file under seal certain exhibits submitted in connection with its oppositions to Defendants’
motions for summary judgment. The Court grants Plaintiff's request as to AGA Exhibits 30 and 31, which appear
to consist of “business information... which, if revealed, may provide valuable insights Into [AGA's] current
business practices that a competitor [might] seek to exploit." Louis Vuitton Malfetier S.A. v. Sunny Merchandise
Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (citation omitted). Accordingly, Plaintiff's request for leave to file
a redacted copy of Exhibit 30 on the docket and to file Exhibit 31 in its entirety under seal is granted.

It is not clear to the Court, however, exactly which Newmont Exhibits Plaintiff seeks to file under seal. On the first
page of this letter, Plaintiff lists Exhibits 83-84, 131-132, and 140-143. On the second page, Plaintiff discusses
Exhibits 84-85, 132-139, and 141-144. The hard copies delivered fo the Court are labeled Exhibits 83-84,
131-132, and 140-143, but the contents appear to relate to Exhibits 84-85, 132-133, and 141-144, as detailed in
the Declaration of Gregory P. Szewezyk. No later than January 7, 2020, Plaintiff shall clarify which Newmont
Exhibits it seeks to file under seal, and shall email the Court both a highlighted sef'and a clean, unredacted set of

 

those exhibits. /}
SO ORDERED. I aa
| Nu
Hon! Ronnie Abrams
1/2/2020

 

 

DMWEST #38321963 v1

 
